DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 03/19/2019 is being considered in the examination of this application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster (US 2491549 A), in view of Haldeman et al. (US 20180346135 A1), hereinafter “Haldeman”.
5.	Regarding Claim 1, Brewster discloses an anti-torque system for a helicopter (Brewster Col. 1, lines 1-5, 19-22 and line 47 - Col. 2, line 3 discloses an anti-torque system 15 for a helicopter 10 as seen in Figs. 1-4)  the system (15) comprising two or more propellers (20/22) rotatably mounted on a tail boom (a tail boom as seen in Figs. 1-3), the two or more propellers rotatable about a longitudinal (Col. 2, lines 32-37 discloses propellers 20/22 rotatable about a longitudinal axis of the tail boom as seen in Figs. 2-3).
	Brewster is silent regarding one or more electrical fans.
	Haldeman discloses an anti-torque system for a helicopter (Haldeman Abstract, para. [0040] disclose an anti-torque system 110 for a helicopter 100 as seen in FIG. 2), the system comprising two or more electric fans mounted on a tail boom (paras. [0008], [0024], [0028] and [0040] disclose two or more electric fans 112a-112i mounted on a tail boom 108).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Brewster as taught by Haldeman such that two or more electric fans mounted on a tail boom. In addition to providing safety to ground personnel, electrical fans have the advantage of reducing passenger noise, ground noise, and vibration to the helicopter as well as changing the speed and stopping selected fans as required by the pilot (Haldeman para. [0028]).  
6.	Regarding Claim 2, modified Brewster discloses (see Haldeman) the system of claim 1, wherein two or more electric fans (112a-112i) are arranged in a fin structure (114).
7.	Regarding Claim 3, modified Brewster discloses the system of claim 1, further comprising a shaft connected (Brewster discloses a shaft 24 connected to propellers 20/22) to the two or more electric fans (Haldeman electric fans 112a-112i as seen in FIG. 2) and extending along the longitudinal axis (Brewster longitudinal axis of tail boom  as seen in Figs. 2-3); and
	a motor connected to a forward end of the shaft opposite (Brewster Col. 2, lines 11-20 discloses a motor connected to a forward end of shaft 24 opposite of propellers 20/22) the two or more electric fans (Haldeman electric fans 112a-112i as seen in FIG. 2),
		the motor configured to rotate the shaft (Brewster Col. 2, lines 11-20 discloses the motor 12 being configured to rotate shaft 24 as well as propellers 20/22) and two or more electric fans (Haldeman electric fans 112a-112i).
Regarding Claim 4, modified Brewster discloses (see Haldeman) the system of claim 3, wherein the motor is an electric motor (Abstract and para. [0008] discloses an electric motor).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the motor connected to the shaft is an electric motor. The electric motor has the advantage of being cost effective, emission free, requiring less maintenance as well as allowing the pilot to effectively start or stop the shaft from rotating.
9.	Regarding Claim 5, modified Brewster discloses the system of claim 1, wherein the two or more electric fans (Haldeman electric fans 112a-112i as seen in FIG. 2) are rotatable during flight in a range including a vertical position and a non-vertical position (Brewster Col. 2, lines 32-37, Col. 2, line 49 - Col. 3, line 3 and Col. 3, lines 35 - 73 disclose propellers 20/22 rotatable about a longitudinal axis of the tail boom during flight in a range including a vertical position, a position 45 degrees from the vertical positon and a horizontal position as seen in Figs. 2-3).
10.	Regarding Claim 6, modified Brewster discloses the system of 1, wherein two or more electric fans (Haldeman electric fans 112a-112i as seen in FIG. 2) are rotatable during flight in a range including a vertical position and a horizontal position (Brewster Col. 2, lines 32-37, Col. 2, line 49 - Col. 3, line 3 and Col. 3, lines 35 - 73 disclose propellers 20/22 rotatable about a longitudinal axis of the tail boom during flight in a range including a vertical position and a horizontal position as seen in Figs. 2-3).
11.	Regarding Claim 7, modified Brewster discloses the system of claim 1, wherein rotation of the two or more electric fans (Haldeman electric fans 112a-112i as seen in FIG. 2) during flight is limited to an arc from vertical to about 20 degrees to vertical (Brewster Col. 2, lines 49 - Col. 3, line 3 discloses the rotation of the propellers 20/22 about 45 degrees from the vertical position including any suitable degree from the vertical position, therefore the 45 degrees of rotation falls within the about 20 degrees to vertical). 
12.	Regarding Claim 8, modified Brewster discloses the system of claim 1, further comprising:
(Haldeman FIG. 2 illustrates a fin structure 114 carrying electric fans 112a-112i);
	a shaft connected (Brewster Col. 2, lines 11-20 discloses a shaft 24 connected to an aft structure/fairing of the aircraft 10 which include propellers 20/22) to the fin structure (Haldeman fin structure 114 carrying electric fans 112a-112i as seen in FIG. 2) and extending long the longitudinal axis (Brewster FIG. 2-3 illustrates shaft 24 extending along the longitudinal axis); and 
	a motor connected to a forward end of the shaft opposite (Brewster Col. 2, lines 11-20 discloses a motor connected to a forward end of shaft 24 opposite of propellers 20/22 opposite to the aft structure/fairing) fin structure (Haldeman fin structure 114), the motor configured to rotate the shaft (Brewster Col. 2, lines 11-20 discloses the motor 12 being configured to rotate shaft 24 as well as propellers 20/22) and the two other more electric fans (Haldeman electric fans 112a-112i). 
13.	Regarding Claim 9, modified Brewster discloses (see Haldeman) the system of claim 8, wherein the motor is an electric motor (Abstract and para. [0008] discloses an electric motor).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the motor connected to the shaft is an electric motor. The electric motor has the advantage of being cost effective, emission free, requiring less maintenance as well as allowing the pilot to effectively start or stop the shaft from rotating.
14.	Regarding Claim 10, modified Brewster discloses the system of claim 8, wherein two or more electric fans (Haldeman electric fans 112a-112i as seen in FIG. 2) are rotatable during flight in a range including a vertical position and a horizontal position (Brewster Col. 2, lines 32-37, Col. 2, line 49 - Col. 3, line 3 and Col. 3, lines 35 - 73 disclose propellers 20/22 rotatable about a longitudinal axis of the tail boom during flight in a range including a vertical position and a horizontal position as seen in Figs. 2-3).
Regarding Claim 11, modified Brewster discloses the system of claim 8, wherein rotation of the two or more electric fans during flight is limited to an arc from vertical to about 45 degrees to vertical (Brewster Col. 2, lines 49 - Col. 3, line 3 discloses the rotation of the propellers 20/22 about 45 degrees from the vertical position including any suitable degree from the vertical position). 
16.	Regarding Claim 12, modified Brewster discloses the system of claim 8, wherein rotation of the two or more electric fans during flight is limited to an arc from vertical to about 20 degrees to vertical (Brewster Col. 2, lines 49 - Col. 3, line 3 discloses the rotation of the propellers 20/22 about 45 degrees from the vertical position including any suitable degree from the vertical position, therefore the 45 degrees of rotation falls within the about 20 degrees to vertical). 
17.	Regarding Claim 13, Brewster discloses a method of operating a helicopter (Brewster Brewster Col. 1, lines 1-5, 19-22 and line 47 - Col. 2, line 3 discloses a method of operating a helicopter 10 as seen in Figs. 1-4), the method comprising:
	flying the helicopter comprising a main rotor (14) and an anti-torque propeller (20/22);
	producing a thrust vector from the anti-torque propeller (Col. 2, line 21 - Col. 3, line 3 discloses the rotation of anti-torque propellers 20/22 for producing a thrust vector);
	directing thrust in a horizontal direction (Brewster Col. 2, lines 32-37, Col. 2, line 49 - Col. 3, line 3 and Col. 3, lines 35 - 73 disclose propellers 20/22 directing thrust in a horizontal position as seen in Figs. 2-3); and 	
	rotating the thrust vector from a horizontal direction to a non-horizontal direction (Brewster Col. 2, lines 32-37, Col. 2, line 49 - Col. 3, line 3 and Col. 3, lines 35 - 73 disclose propellers 20/22 rotatable about a longitudinal axis of the tail boom during flight in a range including a non-horizontal position such as a position wherein propellers 20/22 are 45 degrees from the horizontal position and a horizontal position as seen in Figs. 2-3). 
	Brewster is silent regarding specifically an electric anti-torque fan.
(Haldeman Abstract and FIG. 2), including an electric anti-torque fan (paras. [0008], [0024], [0028] and [0040] disclose at least one electric fan 112a-112i).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Brewster as taught by Haldeman such that the anti-torque fan is an electric anti-torque fan. In addition to providing safety to ground personnel, an electrical anti-torque fan has the advantage of reducing passenger noise, ground noise, and vibration to the helicopter as well as changing the speed and stopping the fan as required by the pilot (Haldeman para. [0028]).  
18.	Regarding Claim 14, modified Brewster discloses the method of claim 13, wherein the rotating the thrust vector to the non-horizontal direction comprises rotating (Brewster Col. 2, lines 47-56 discloses rotating the thrust vector to the non-horizontal direction) the electric anti-torque fan (Haldeman electric fans 112a-112i as seen in FIG. 2) about a longitudinal axis of a tail boom (Brewster Col. 2, lines 32-37 discloses propellers 20/22 rotatable about a longitudinal axis of the tail boom as seen in Figs. 2-3).
19.	Regarding Claim 15, modified Brewster discloses the method of claim 13, wherein rotating the thrust vector to the non-horizontal direction comprises rotating the electric anti-torque fan (Haldeman electric fans 112a-112i as seen in FIG. 2)  to a non-vertical position between an angle of about 0-degrees and 90-degrees to vertical (Brewster Col. 2, line 47 - Col. 3, line 3 discloses rotating the thrust vector to the non-horizontal direction comprises rotating propellers 20/22 to a non-vertical position between an angle of about 0 degrees to 45 degrees as well as any suitable degree of movement).
20.	Regarding Claim 16, modified Brewster discloses the method of claim 13, wherein rotating the thrust vector to the non-horizontal direction comprises rotating the electric anti-torque fan (Haldeman anti-torque fan 112a-112i) as seen in FIG. 2) to a non-vertical position between an angle of about 0-(Brewster Col. 2, lines 47-56 discloses rotating the thrust vector to the non-horizontal direction comprises rotating propellers 20/22 to a non-vertical position between an angle of about 0 degrees to 45 degrees to vertical).
21.	Regarding Claim 17, modified Brewster discloses the method of claim 13, wherein rotating the thrust vector to the non-horizontal direction comprises rotating the electric anti-torque fan (Haldeman electric fans 112a-112i as seen in FIG. 2) to a non-vertical position between an angle of about 0-degrees and 20-degrees to vertical (Brewster Col. 2, lines 47-56 discloses rotating the thrust vector to the non-horizontal direction comprises rotating propellers 20/22 to a non-vertical position between an angle of about 0 degrees to 45 degrees to vertical).
22.	Regarding Claim 18, Brewster discloses a method of operating a helicopter (Brewster Col. 1, lines 1-5, 19-22 and line 47 - Col. 2, line 3 discloses a method of operating a helicopter 10 as seen in Figs. 1-4), the method comprising:
	flying the helicopter comprising a main rotor (10) and an anti-torque system (15) arranged in a aft structure and extending from a tail boom (Col. 2, lines 32-37 discloses propellers 20/22 of anti-torque system 15 arranged in an aft structure of helicopter 10 and extending from a tail boom as seen in Figs. 2-3), the anti-torque system (110) comprising two or more propellers (20/22);  12 4826-0530-2156v.1 60388-24ATTORNEY DOCKET NO.: 60388-P059JS 
	producing a thrust vector anti-torque system (Col. 2, lines 3-56 discloses producing a thrust vector due to the rotation of propellers 20/22 of the anti-torque system 15 about the tail boom);
	orienting the aft structure in a vertical position and directing the thrust vector in a horizontal direction (Col. 2, lines 3-56 discloses orienting the aft structure which includes propellers 20/22 in a vertical position and thus contributing to the thrust vector being directed in a horizontal direction as seen in Figs. 2-3); and 
(Col. 2, lines 32-37 and Col. 3, lines 58-60 discloses propellers 20/22 being positioned 45 degrees from the vertical positon and directing the thrust vector product lift).
Brewster is silent regarding specifically an electric distributed anti torque system arranged specifically in a fin, and electric fans. 
Haldeman discloses a method of operating a helicopter (Haldeman Abstract and FIG. 2), including an electric distributed anti-torque system arranged in a fin and extending from a tail boom, the electric distributed anti-torque system comprising two or more electric fans (Abstract, paras. paras. [0008], [0024], [0028] and [0040]-[0041] disclose two or more electric fans 112a-112i of an electric distributed anti-torque system 110 arranged in fin 114 and extending from a tail boom 108). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Brewster as taught by Haldeman such that an electric distributed anti-torque system arranged in a fin and extending from a tail boom, the electric distributed anti-torque system comprising two or more electric fans. In addition to providing safety to ground personnel, electrical fans have the advantage of reducing passenger noise, ground noise, and vibration to the helicopter as well as changing the speed and stopping selected fans as required by the pilot (Haldeman para. [0028]). 
23.	Regarding Claim 19, modified Brewster discloses the method of claim 18, changing a pitch attitude of the helicopter in response to rotating the fin (Haldeman fin 114 as seen in FIG. 2) to the non-vertical position (Brewster Col. 1, lines 1-22 and Col. 3, lines 35-73 discloses changing a pitch attitude of helicopter 10 in response to rotating the aft structure which includes rotating propellers 20/22 to the non-vertical position). 
Regarding Claim 20, modified Brewster discloses the method of claim 18, wherein the non-vertical position is between 0-degrees and 20-degrees to vertical (Brewster Col. 2, lines 49 - Col. 3, line 3 discloses the rotation of the propellers 20/22 about 45 degrees from the vertical position).





















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
	Burke (US 2378,617 A), Waltner (US 20170225778 A1), Thomassey (US 20120012693 A1), Prud’Homme-Lacroix et al. (US 9365289 B2), Thomassey (US 8763949 B2) discloses anti-torque systems for helicopters.
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/Richard R. Green/Primary Examiner, Art Unit 3647